Citation Nr: 0125810	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Huntington's 
Chorea.

2.  Entitlement to service connection for loss of teeth due 
to dental trauma.

3.  The propriety of the noncompensable rating assigned for a 
scar on the right side of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979 and in the Army National Guard from October 1987 to 
October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims of entitlement to 
service connection for Huntington's Chorea and dental trauma, 
as well as the RO's award of a noncompensable rating for a 
scar on the right side of the face.  The veteran subsequently 
perfected an appeal of these decisions.


REMAND

As noted by the RO in the April 2001 Supplemental Statement 
of the Case, while the veteran's claims were pending, the law 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).  Consequently, the VA is obligated to assist the 
veteran in the development of his claims, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claims.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  In addition to eliminating the 
well-groundedness requirement, the statute also amplified the 
duty to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim, and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

Based on the new statutory and regulatory changes, and review 
of the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claims.  

Initially, the Board notes that the veteran had service in 
the Army National Guard from October 1987 to October 1994.  
However, his service medical and personnel records for this 
timeframe are not in the claims file.  Because these records 
are probative of the veteran's claims, they should be 
obtained and associated with the claims file.  Additionally, 
the record indicates that the veteran was treated at the VA 
Hospital in Nashville, Tennessee, in April 1992.  While a 
discharge summary of this treatment is in the claims file, 
there does not appear to have been an attempt to obtain any 
other possible treatment records for this timeframe.

With regard to the veteran's claim of entitlement to a 
compensable rating for the service-connected scar on the 
right side of his head, the Board notes that there is no 
examination or other medical evidence of record upon which a 
proper evaluation of this disability can be based.  
Additionally, because the appeal of this claim arises from 
the original award of service connection, the applicability 
of staged ratings must be addressed.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, with regard to the veteran's claim of entitlement to 
dental trauma, service medical records indicate that teeth 
#24, #25, and #26 were damaged in service when the veteran 
was struck in the face with a foreign object, identified as a 
beer bottle.  Tooth #25 was extracted, and teeth #24 and #26 
were noted to be fractured and mobile.  Other than treatment 
for lockjaw in connection with his Huntington's Chorea, there 
is no current medical evidence addressing whether there are 
any residuals of this trauma in service.  Under the newly 
promulgated regulations and VCAA, an examination is 
appropriate.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the veteran's 
service medical and personnel records for 
his Tennessee Army National Guard service 
from October 1987 to October 1994.

2.  The RO should also attempt to secure 
copies of all VA outpatient or 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facility in Nashville, Tennessee, 
from January 1992 to January 1994.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the newly promulgated regulations is 
completed.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), to be codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  

4.  After the above referenced actions 
have been completed and any additional 
evidence associated with the claims file, 
the RO should accord the veteran an 
examination of his scar on the right side 
of his head.  It is important that the 
examiner be afforded the opportunity to 
review the veteran's claims folder prior 
to the examination.  The RO should notify 
the veteran of the consequences of failing 
to report for the examination.  The 
examiner should be specifically requested 
to provide an opinion as to whether the 
veteran's scar is ulcerated, poorly 
nourished, has objective evidence of 
tenderness or pain, as well as whether it 
is disfiguring or exceptionally repugnant.

5.  The RO should also provide the veteran 
with an examination in connection with his 
claim for dental trauma.  It is important 
that the examiner be afforded the 
opportunity to review the veteran's claims 
folder prior to the examination.  The RO 
should notify the veteran of the 
consequences of failing to report for the 
examination.  The examiner should discuss 
whether the veteran has any current 
residuals due to trauma to teeth #24, #25, 
and #26 while in service.  Specifically, 
the examiner should discuss what, if any, 
teeth were lost due to the in-service 
injury, and whether any other damage to 
the mandible, maxilla, hard palate, or 
ramus occurred as a result of the veteran 
being struck in the face with a beer 
bottle in service. 

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider all the additional evidence, 
including whether "staged" ratings are 
appropriate for the veteran's service-
connected scar for any part of the appeal 
period.  If the decision as to any issue 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected scar on 
the right side of the face, the 
Supplemental Statement of the Case should 
indicate that the potential for "staged" 
ratings has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




